45 F.3d 423NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.
Victor G. FIELDS, Plaintiff, Appellant,v.CITY of Brockton, Defendant, Appellee.
No. 94-2003
United States Court of Appeals,First Circuit.
Jan. 4, 1995

Appeal from the United States District Court for the District of Massachusetts [Hon.  Richard G. Stearns, U.S. District Judge ]
Victor G. Fields on brief pro se.
Frank A. Smith, III, Jeffrey J. Clark and Frank A. Smith, III & Associates, on brief for appellee.
D.Mass.
AFFIRMED.
Before TORRUELLA, Chief Judge, BOUDIN and STAHL, Circuit Judges.
PER CURIAM.


1
We affirm the judgment of dismissal for the reasons stated in the district court's June 30, 1994 and August 15, 1994 orders.


2
Affirmed.